Title: Enclosure: Account for Purchase of House in Amsterdam, 7 September 1782
From: Adams, John
To: Continental Congress



No: 2.

Further Acco’t: stated to be transmitted to Congress, in answer to Secretary Livingston’s Letter of 22d May. 1782.
The United States to John Adams


Dr:





To an House on the Flewelle Burgwal, at the Hague: The Deed taken in the name of the United-States of America, according to Mr: Dumas’s Acco’t: settled . . . fifteen thousand, two hundred & seven Florins, and seven stivers & eight Duits . . . .
f. 15207.
 7.
8.


Cr.





By Cash recd. of Mr: Michael Lagoanere, at Ferrol; twelve thousand, four hundred, & twenty eight french Livres & five Sols . . .





By ditto, recd. of the Loan, open’d with Messrs: John de Neufville & Son; three thousand florins that I recd: myself, for three obligations; & four thousand that Messrs: de Neufvilles recd. wh: they paid me, after having deducted the Interest they had paid upon seven Obligations for one year: fm. f7000. dedt: Interest f 350
is f6650
 —



